Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendment filed on 10/02/2020. Claims 1-25 are pending.
Specification
Specification objection of office action from 07/06/2020 have been overcome by amended specification filed 10/02/2020. 
Drawings
Drawing objection of office action from 07/06/2020 have been overcome by drawing replaced on 10/02/2020.
Claim Objections
Claims objection of previous office action from 07/06/2020 have been overcome by amendments to the claim.

Claim 20, objected to because of the following informalities:  a maximum effective diameter of the image-side surface of the sixth lens element is denoted by PhiA6”, not used to meet any condition through claim 20.

Claim Rejections - 35 USC § 112
Claims 1-25, 112(b) rejection have been reconsidered and are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
		
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu (US20180299647A1).
Independent claim 1, Wu teaches an optical image capturing system (Figs. 9A-9B, Table 17, 9th embodiment; see [0179]), in order along an optical axis from an object side to an image side (see [0179, and see Fig. 9A, for lens system order), comprising: 
a first lens element with negative refractive power (see [0180], e.g. 910, and see Table 17, e.g. Focal length, surface e.g. 1); 
a second lens element with positive refractive power (see [0181], e.g. 920, and see Table 17, e.g. Focal length, surface e.g. 3); 
a third lens element with negative refractive power (see [0182], e.g. 930, and see Table 17, e.g. Focal length, surface e.g. 6); 
a fourth lens element with positive refractive powder (see [0183], e.g. 940, and see Table 17, e.g. Focal length, surface e.g. 8); 
a fifth lens element with positive refractive power (see [0184], e.g. 950, and see Table 17, e.g. Focal length, surface e.g. 10); 
a sixth lens element with negative refractive powder (see [0185], e.g. 960, and see Table 17, e.g. Focal length, surface e.g. 12); and 
an image plane (see [0186], e.g. 980, and see Table 17, e.g. Focal length, surface e.g. 16);
wherein the optical image capturing system comprises only six lens elements, focal lengths of the first lens element to the sixth lens element are denoted by f1, f2, f5, f4, f5 and f6 (see table 17, Focal length, surfaces 1-12), a focal length of the optical image capturing system is denoted by f (see Table 17, f  value e.g. 5.57), an entrance pupil diameter of the optical image capturing system is denoted by HEP (see Table 17, given Fno same as f/HEP=2.14, solving for HEP), a distance on the optical axis from an object-side surface of the first lens element to the image plane is denoted by HOS (see data in Table 17), a distance on the optical axis from the object-side surface of the first lens element to an image-side surface of the sixth lens element is denoted by InTL (see data in Table 17), a half of the maximum field angle of the optical image capturing system is denoted by HAF (see data in Table 17, HAF=HFOV value e.g. 33.7 deg), the thicknesses parallel to the optical axis at a height of 1/2 HEP of the first lens element to the sixth lens element are respectively denoted by ETP1, ETP2, ETP3, ETP4, ETP5 and ETP6, a sum of the aforementioned ETP1 to ETP6 are denoted by SETP (see data in Table 17), central thicknesses at the optical axis of the first lens element to the sixth lens element are respectively denoted by TP1, TP2, TP3, TP4,TP5 and TP6, a sum of the aforementioned TP1 to TP6 is denoted by STP (see data in Table 17), and a maximum effective diameter of the image-side surface of the sixth lens element is denoted by PhiA6 (see data in Table 17, and Fig. 9A, image surface e.g. 962 of Lens 6, e.g. 960), wherein the optical image capturing system satisfies: 
1.0≤f/HEP≤10 (Figs. 9A-9B, Table 17, 9th embodiment; see Table 17, gives f/HEP same as Fno e.g. 2.14); 
0.5≤HOS/f≤30 (see Table 17, sum of thickness surfaces 1 to 16, HOS value e.g. 14.75, given f e.g. 5.57, value e.g. 2.64); 
0.5 ≤SETP/STP < 1 (Figs. 9A-9B, Table 17, 9th embodiment; see given data Table 17 and shapes of Lens 1 through Lens 6, the ratio of the sums of lens thicknesses near and at the optical axis satisfies the claimed range, see data in Tables and Fig. 9A); and 
0 < PhiA6/InTL ≤ 1.6 (As the claimed range is for a ratio of one length of the size and distance from the object of first lens to the image of the sixth lens, as depicted in Fig. 9A, the maximum effective diameter of image surface of sixth lens value is disclosed due to proportionality of lengths of ray-tracing diagram of Fig. 9A, and from Table 17 the distance from the first lens to the image of the sixth lens as inTL value, the ratio value e.g. 1.8).
 In the alternative, that that the ratio of PhiA6/InTL is close or just outside the above range, as the ray-tracing diagram of Fig. 9A is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio maximum effective diameter of image of the sixth lens and the distance from the first lens to the image of the sixth lens to meet above range(s) in order to satisfy the requirements for compact wide-angle photographing modules with high image qualities are desired  (see Wu paragraph [0004]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 2, Wu teaches the invention of claim 1, wherein the half of the maximum field angle of the optical image capturing system is denoted by HAF, and the optical image capturing system satisfies: 0 deg < HAF < 100 deg (see Table 17, HFOV=HAF, value e.g. 33.7 degree).  
Claim 3, Wu teaches the invention of claim 1, wherein the maximum height for image formation perpendicular to the optical axis on the image plane is denoted by HOI, and the optical image capturing system satisfies: 0 < PhiA6/2HOI< 1.5 (As the claimed range is for a ratio of one length of the size and 2 times the image height, as depicted in Fig. 9A, the maximum effective diameter of image surface of sixth lens value is disclosed due to proportionality of lengths of ray-tracing diagram of Fig. 9A, and from Fig. 9B the Img Ht or HOI value, the ratio value e.g. 3.3).
 In the alternative, that that the ratio of PhiA6/2HOI is close or just outside the above range, as the ray-tracing diagram of Fig. 9A is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio maximum effective diameter of image of the sixth lens and two times the maximum height for image formation perpendicular to the optical axis on the image plane to meet above range(s) in order to satisfy the requirements for compact wide-angle photographing modules with high image qualities are desired  (see Wu paragraph [0004]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
  Claim 4, Wu teaches the invention of claim 1, wherein a maximum effective diameter of the object-side surface of the first lens element is denoted by PhiA11, and the optical image capturing system satisfies: 0 < PhiA11/2HOI< 1.5 (As the claimed range is for a ratio of one length of the size and 2 times the image height, as depicted in Fig. 9A, the maximum effective diameter of object surface of first lens value is disclosed due to proportionality of lengths of ray-tracing diagram of Fig. 9A, and from Fig. 9B the Img Ht or HOI value, the ratio value e.g. 5.01).
 In the alternative, that that the ratio of PhiA11/2HOI is close or just outside the above range, as the ray-tracing diagram of Fig. 9A is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio maximum effective diameter of object surface of the first lens and two times the maximum height for image formation perpendicular to the optical axis on the image plane to meet above range(s) in order to satisfy the requirements for compact wide-angle photographing modules with high image qualities are desired  (see Wu paragraph [0004]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 5, Wu teaches the invention of claim 4, wherein the optical image capturing system satisfies: 0 < PhiA11/PhiA6 < 1.5 (As the claimed range is for a ratio of two length of the lens size, as depicted in Fig. 9A, the maximum effective diameter of object surface of first lens value, and the maximum effective diameter of image surface of sixth lens are disclosed due to proportionality of lengths of ray-tracing diagram of Fig. 9A, , the ratio value e.g. 1.5).
 In the alternative, that that the ratio of PhiA11/PhiA6 is close or just outside the above range, as the ray-tracing diagram of Fig. 9A is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio maximum effective diameter of object surface of the first lens and the maximum effective diameter of image surface of sixth lens to meet above range(s) in order to satisfy the requirements for compact wide-angle photographing modules with high image qualities are desired  (see Wu paragraph [0004]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 6, Wu teaches the invention of claim 1, wherein for visible spectrum, the values of MTF in the spatial frequency of 55 cycles/mm at the optical axis, 0.3 field of view, and 0.7 field of view on the image plane (Figs. 9A-9B, Table 17, 9th embodiment; see [0178] “in order from left to right, longitudinal spherical aberration curves, astigmatic field curves and a distortion curve of the imaging apparatus”, see from Fig. 9B, ImgH=3.80, Table 17, HFOV=33.7x2=67.4 deg) are respectively denoted by MTFEO, MTFE3, and MTFE7, and the optical image capturing system satisfies: MTFEO >0.2; MTFE3 >0.01; and MTFE7>0.01 (Figs. 9A-9B, Table 17, 9th embodiment; the prior art of Wu does not specifically disclose these claimed testing and evaluation features of the optical image system, these feature are seen to be an inherent teaching of that device i.e. of optical image capturing device since the claimed structure is taught and disclosed by Wu, and it is apparent that testing and evaluation features such as MTFE0≥0.2; MTFE3≥0.01; and MTFE7≥0.01, are respectively a value of modulation transfer function in a spatial frequency of 55 cycles/mm at the optical axis, 0.3 field of view, and 0.7 field of view on the image plane, respectively, must be present for the device of Wu to function as intended. see MPEP §2112.01 Sec. I).

Claim 7, Wu teaches the invention of claim 1, wherein the thicknesses parallel to the optical axis at a height of 1/2 HEP of the first lens element to the sixth lens element are respectively denoted by ETP1, ETP2, ETP3, ETP4, ETP5 and ETP6, a sum of the aforementioned ETP1 to ETP6 is denoted by SETP (Figs. 9A-9B, Table 17, 9th embodiment; Table 17 the sum of thickness of Lens 1 to Lens 6 at or near optical axis), and the optical image capturing system satisfies: 0.2 < SETP/EIN <1 (Figs. 9A-9B, Table 17, 9th embodiment; see given data Table 17 and shapes of Lens 1 through Lens 6, the ratio of the sums of lens thicknesses near and at the optical axis satisfies the claimed ratio, satisfies the claimed range).

Claim 8, Wu teaches the invention of claim 1, a horizontal distance parallel to the optical axis between a coordinate point at the height of 1/2 HEP on the image-side surface of the sixth lens element and the image plane is denoted by EBL (Figs. 9A-9B, Table 17, 9th embodiment; see Table 17 for horizontal distance on image side of Lens 6 at or near the optical axis to the Image plane), and a horizontal distance parallel to the optical axis between the point on the image-side surface of the sixth lens element where the optical axis passes through and the image plane is denoted by BL, and the optical image capturing system satisfies: 0.1 < EBL/BL < 1.5 (Figs. 9A-9B, Table 17, 9th embodiment; see Table 17, given the data and shapes of Lens 6 and distances to image plane, this distance ratio satisfies the claimed range, see Table 17, the ratio of distances L6 to Image is about 1 or slightly less, but greater than ½).  

Claim 9, Wu teaches the invention of claim 1, further comprising an aperture stop, wherein a distance on the optical axis from the aperture stop to the image plane is denoted by InS, and the optical image capturing system satisfies: 0.2< InS/HOS < 1.1 (see Table 17, sum of thickness surfaces e.g. 5  to 16, InS value e.g. 6.35, and sum of thickness surfaces e.g. 1 to 16, HOS value e.g. 14.75, value e.g. 0.43).

Claims 10-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu (US20180299647A1), and in view of Chang (US20140055870A1, cited on record), Ning et al. (US20110069398, cited on record), Haraguchi et al. (US20150062316A1, cited on record), Hanada et al. (US20160178884A1, cited on record).
Independent claim 10, Wu teaches an optical image capturing system (Figs. 9A-9B, Table 17, 9th embodiment; see [0179]), in order along an optical axis from an object side to an image side (see [0179, and see Fig. 9A, for lens system order), comprising:
a first lens element with negative refractive power (see [0180], e.g. 910, and see Table 17, e.g. Focal length, surface e.g. 1); 
a second lens element with positive refractive power (see [0181], e.g. 920, and see Table 17, e.g. Focal length, surface e.g. 3); 
a third lens element with negative refractive power (see [0182], e.g. 930, and see Table 17, e.g. Focal length, surface e.g. 6);
a fourth lens element with positive refractive power (see [0183], e.g. 940, and see Table 17, e.g. Focal length, surface e.g. 8); 
a fifth lens element with positive refractive power (see [0184], e.g. 950, and see Table 17, e.g. Focal length, surface e.g. 10); 
a sixth lens element with negative refractive power (see [0185], e.g. 960, and see Table 17, e.g. Focal length, surface e.g. 12); 
an image plane (see [0186], e.g. 980, and see Table 17, e.g. Focal length, surface e.g. 16);
wherein the optical image capturing system comprises only six lens elements focal lengths of the first lens element to the sixth lens element are denoted by fl, £2, f3, f4, f5 and f6 (see table 17, Focal length, surfaces 1-12), a focal length of the optical image capturing system is denoted by f (see Table 17, f  value e.g. 5.57), an entrance pupil diameter of the optical image capturing system is denoted by HEP (see Table 17, given Fno same as f/HEP=2.14, solving for HEP value e.g. 2.60), a distance on the optical axis from an object-side surface of the first lens element to the image plane is denoted by HOS (see data in Table 17), a length of the outline curve of a half of an entrance pupil diameter (HEP) of any surface of a single lens element refers to a length of outline curve of the half of the entrance pupil diameter (HEP) from an axial point on the surface of the lens element to a coordinate point of perpendicular height with a distance of the half of the entrance pupil diameter from the optical axis on the surface along the outline of the surface of the lens element and is denoted as ARE (Data from Table 17, consider this claimed length for the object side surface of L1, e.g. surface 1), wherein the optical image capturing system satisfies: 
1.0≤f/HEP≤10 (Figs. 9A-9B, Table 17, 9th embodiment; see Table 17, gives f/HEP same as Fno e.g. 2.14); 
0.5≤HOS/f≤30 (see Table 17, sum of thickness surfaces 1 to 16, HOS vale e.g. 14.75, given f e.g. 5.57, value e.g. 2.64); and 
0.1≤2(ARE/HEP)≤2.0 (see table 17, HEP=2.60, see above and 2*ARE= see calculation below, that is 2(ARE/HEP)≈1.00, which meets the condition).
Although the value of ARE is not stated explicitly in Wu, its value can be estimated under the approximation using the first surface, using geometry. Given the radius of a circle, R, and the length of chord, HEP, then the length of the arc, 2*ARE, and the angle in radians, θ, subtended by the arc are constrained as follows:
2*ARE=|R|*θ
Sin (θ/2)=(HEP/2)/R
Thus, given HEP=2.60 and |R|=7.096:
Θ=2*sin-1([(HEP/2)/R])=0.3684 radians, 2*ARE=2.61, ARE=1.305, and 2(ARE/HEP)≈1.00

    PNG
    media_image1.png
    199
    216
    media_image1.png
    Greyscale

In the alternative that Wu does not inherently teach 0.1≤2(ARE/HEP)≤2.0, such a limitation would also have been obvious as follows.
The quantity 2(ARE/HEP), when ARE is taken for the first surface of the first lens is a function of the radius R and aspherical coefficients of the first surface of the first lens. The radius R and aspherical coefficients of any given lens are an art-recognized results effective variable that can be optimized to optimize the optical properties of the lens system.
Wu further teaches a radius R=7.096 for embodiment 9, Table 17, for which 2(ARE/HEP)=1.00.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the radius R and aspherical coefficients of the first surface of the first lens in a manner such that 0.1≤2(ARE/HEP)≤2.0, such as a value of 2(ARE/HEP) ≈ 1.00 disclosed by Wu, embodiment 9, Table 17 under approximation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance, the radius R and aspherical coefficients of any given lens are an art recognized results effective variable in that it effects the optical properties of the system. Thus one would have been motivated to optimize the radius R and aspherical coefficients of the first lens, because they are an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP §2144.05(II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.” Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range.  (MPEP 2144.05).

Note that although ARE itself has not been established by the rejection above to be an art-recognized results effective variable, since ARE directly depends on the radius R and aspherical coefficients, optimizing one optimizes the other.
Wu does not explicitly disclose a first positioning element comprising a holder, wherein the holder is in a hollow shape and opaque, and comprises a cylinder and a basement connected with each other; the cylinder is configured to accommodate the first to sixth lens elements; the basement is between the sixth lens element and the image plane, an outer periphery of the basement is greater than an outer periphery of the cylinder; a maximum value of the minimum side length of the basement perpendicular to the optical axis is denoted by PhiD; wherein the optical image capturing system satisfies:  0 mm < PhiD ≤ 16 mm.
Further Chang discloses the structure surrounding the lenses such as a housing of the electronic apparatus, a first positioning element (Fig. 36, [0141], voice coil motor, 120) comprising a holder, wherein the holder is in a hollow shape and opaque, and comprises a cylinder (barrel, 21)  and a basement (Fig. 36, sea portion, 122)  connected with each other; the cylinder is configured to accommodate the lens elements (Fig. 36, [0139], 21 includes imaging lens); the basement (Fig. 36; 122)  is between the lens element (Fig. 36; 6) and the image plane (Fig. 36; 130), an outer periphery of the basement is greater than an outer periphery of the cylinder (Fig. 36; the  outer periphery of 122 is shown greater than outer periphery of 21); 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the housing of the electronic apparatus as taught by Chang into the system of Wu for providing an imaging lens having shorter overall length while maintaining good optical performance (Chang, [0009]).
Wu, Chang does not explicitly disclose a maximum value of the minimum side length of the basement perpendicular to the optical axis is denoted by PhiD; wherein the optical image capturing system satisfies:  0 mm<PhiD≤16 mm.
Ning discloses an imaging device with conventional lens construction for endoscope (Fig. 1, 13, [0033] first lens 30, second lens 50, third lens 80, and fourth lens 100. [0032] The lens barrel 10 has an outside diameter of 4.7mm and 4.6 mm as well).
Further, Haraguchi, discloses an endoscope lens system, teaching a maximum value of the minimum side length of the basement perpendicular to the optical axis is denoted by PhiD; wherein the optical image capturing system satisfies:  0 mm<PhiD≤16 mm (Fig. 4, [0064]; lens barrel 36 has an outer diameter of about 1mm. The maximum value of a minimum side length of the lens barrel perpendicular to the optical axis is PhiD=1mm, which meets the condition).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a lens system having a lens barrel diameter as taught by Ning and have a lens barrel outer diameter of about 1mm as the PhiD as taught by Haraguchi into the lens system of Wu, Chang. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)). One would have been motivated to scale the size of the lens barrel to have a PhiD of 1 mm, since in the electronic endoscopes further downsizing and further diameter reduction of a distal end portion including the imaging unit have become important (motivated by Hanada, [0004]).
Claim 11, Wu, Chang, Ning, Haraguchi, Hanada combination teaches invention in claim 10, wherein a distance on the optical axis from the object-side surface of the first lens element to an image-side surface of the sixth lens element is denoted by InTL, and a maximum effective diameter of the image-side surface of the sixth lens element is denoted by PhiA6, and the optical image capturing system satisfies: 0 < PhiA6/InTL <1.6 (Wu; As the claimed range is for a ratio of one length of the size and distance from the object of first lens to the image of the sixth lens, as depicted in Fig. 9A, the maximum effective diameter of image surface of sixth lens value is disclosed due to proportionality of lengths of ray-tracing diagram of Fig. 9A, and from Table 17 the distance from the first lens to the image of the sixth lens as inTL value, the ratio value e.g. 1.8).
 In the alternative, that that the ratio of PhiA6/InTL is close or just outside the above range, as the ray-tracing diagram of Fig. 9A is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio maximum effective diameter of image of the sixth lens and the distance from the first lens to the image of the sixth lens to meet above range(s) in order to satisfy the requirements for compact wide-angle photographing modules with high image qualities are desired  (see Wu paragraph [0004]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 12, Wu, Chang, Ning, Haraguchi, Hanada combination teaches invention in claim 10, wherein a half of a maximum view angle of the optical image capturing system is denoted by HAF, and the optical image capturing system satisfies: 0 deg < HAF < 100 deg (see Table 17, HFOV=HAF, value e.g. 33.7 degree).  
Claim 13, Wu, Chang, Ning, Haraguchi, Hanada combination teaches invention in claim 10, wherein the maximum effective diameter of the image-side surface of the sixth lens element is denoted by PhiA6, and a maximum height for image formation perpendicular to the optical axis on the image plane is denoted by HOI, and the optical image capturing system satisfies: 0 < PhiA6/2HOI< 1.5 (Wu; As the claimed range is for a ratio of one length of the size and 2 times the image height, as depicted in Fig. 9A, the maximum effective diameter of image surface of sixth lens value is disclosed due to proportionality of lengths of ray-tracing diagram of Fig. 9A, and from Fig. 9B the Img Ht or HOI value, the ratio value e.g. 3.3).
 In the alternative, that that the ratio of PhiA6/2HOI is close or just outside the above range, as the ray-tracing diagram of Fig. 9A is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio maximum effective diameter of image of the sixth lens and two times the maximum height for image formation perpendicular to the optical axis on the image plane to meet above range(s) in order to satisfy the requirements for compact wide-angle photographing modules with high image qualities are desired  (see Wu paragraph [0004]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
 

Claim 14, Wu, Chang, Ning, Haraguchi, Hanada combination teaches invention in claim 10, wherein a maximum effective diameter of the object-side surface of the first lens element is denoted by PhiA1 1, and a maximum height for image formation perpendicular to the optical axis on the image plane is denoted by HOI, wherein the optical image capturing system satisfies: 0 < PhiA11/2HOI< 1.5 (Wu; As the claimed range is for a ratio of one length of the size and 2 times the image height, as depicted in Fig. 9A, the maximum effective diameter of object surface of first lens value is disclosed due to proportionality of lengths of ray-tracing diagram of Fig. 9A, and from Fig. 9B the Img Ht or HOI value, the ratio value e.g. 5.01).
 In the alternative, that that the ratio of PhiA11/2HOI is close or just outside the above range, as the ray-tracing diagram of Fig. 9A is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio maximum effective diameter of object surface of the first lens and two times the maximum height for image formation perpendicular to the optical axis on the image plane to meet above range(s) in order to satisfy the requirements for compact wide-angle photographing modules with high image qualities are desired  (see Wu paragraph [0004]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Claim 15, Wu, Chang, Ning, Haraguchi, Hanada combination teaches invention in claim 14, wherein the optical image capturing system satisfies: 0 < PhiA11/PhiA6 < 1.5 (Wu; As the claimed range is for a ratio of two length of the lens size, as depicted in Fig. 9A, the maximum effective diameter of object surface of first lens value, and the maximum effective diameter of image surface of sixth lens are disclosed due to proportionality of lengths of ray-tracing diagram of Fig. 9A, , the ratio value e.g. 1.5).
 In the alternative, that that the ratio of PhiA11/PhiA6 is close or just outside the above range, as the ray-tracing diagram of Fig. 9A is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio maximum effective diameter of object surface of the first lens and the maximum effective diameter of image surface of sixth lens to meet above range(s) in order to satisfy the requirements for compact wide-angle photographing modules with high image qualities are desired  (see Wu paragraph [0004]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 16, Wu, Chang, Ning, Haraguchi, Hanada combination teaches invention in claim 10, wherein the values of MTF in the spatial frequency of 110 cycles/mm at the optical axis, 0.3 field of view, and 0.7 field of view on the image plane (Wu; Figs. 9A-9B, Table 17, 9th embodiment; see [0178] “in order from left to right, longitudinal spherical aberration curves, astigmatic field curves and a distortion curve of the imaging apparatus”, see from Fig. 9B, ImgH=3.80, Table 17, HFOV=33.7x2=67.4 deg) are respectively denoted by MTFQO, MTFQ3, and MTFQ7, and the optical image capturing system satisfies: MTFQO >0.2; MTFQ3 >0.01; and MTFQ7>0.01 (Wu; Figs. 9A-9B, Table 17, 9th embodiment; the prior art of Wu does not specifically disclose these claimed testing and evaluation features of the optical image system, these feature are seen to be an inherent teaching of that device i.e. of optical image capturing device since the claimed structure is taught and disclosed by Wu, and it is apparent that testing and evaluation features such as MTFE0≥0.2; MTFE3≥0.01; and MTFE7≥0.01, are respectively a value of modulation transfer function in a spatial frequency of 55 cycles/mm at the optical axis, 0.3 field of view, and 0.7 field of view on the image plane, respectively, must be present for the device of Wu to function as intended. see MPEP §2112.01 Sec. I).  

Claim 17, Wu, Chang, Ning, Haraguchi, Hanada combination teaches invention in claim 10, wherein a horizontal distance between the fifth lens element and the sixth lens element at the height of a half of the entrance pupil diameter (HEP) is denoted by ED56 (Wu; Figs. 9A-9B, Table 17, 9th embodiment; see Table 17 for given the data and shapes of Lens 5), and a distance between the fifth lens element and the sixth lens element on the optical axis is IN56, wherein the optical image capturing system satisfies: 0 < ED56/IN56 < 50 (Wu; Figs. 9A-9B, Table 17, 9th embodiment; see given data Table 17 and shapes of Lens 5 through Lens 6, the lens thicknesses near and at the optical axis satisfies the claimed range, see data in Tables and Fig. 9A).  

Claim 18, Wu, Chang, Ning, Haraguchi, Hanada combination teaches invention in claim 10, wherein the central thickness of the sixth lens element on the optical axis is denoted by TP6 (Wu; Figs. 9A-9B, Table 17, 9th embodiment; see Table 17 for given the data and shapes of Lens 6), and the thickness at the height of a half of the entrance pupil diameter (HEP) of the sixth lens element is denoted by ETP6, wherein the optical image capturing system satisfies: 0 < ETP6/TP6 < 5 (Wu; Figs. 9A-9B, Table 17, 9th embodiment; see given data Table 17 and shapes of Lens 6, the lens thicknesses near and at the optical axis satisfies the claimed range, see data in Tables and Fig. 9A).  

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu (US20180299647A1), Chang (US20140055870A1, cited on record), Ning et al. (US20110069398, cited on record), Haraguchi et al. (US20150062316A1, cited on record), Hanada et al. (US20160178884A1, cited on record), as applied to claim 10 above, and further in view of Asami et al. (US20150205074A1, cited on record).

Claim 19, Wu, Chang, Ning, Haraguchi, Hanada combination teaches invention in claim 10, wherein at least one of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element includes a light filter element configured to filter out light with a wavelength of less than 500 nm.  
Asami teaches wherein at least one lens among the first lens to the fifth lens is a light filter, which is capable of filtering out light of wavelengths shorter than 500 nm ([0314 ]“a filter that cuts ultraviolet light through blue light, or an IR (InfraRed) cut filter, which cuts infrared light, may be inserted between the lens system and the imaging device 5 based on the usage of the imaging lens 1. Alternatively, a coating having properties similar to those of the aforementioned filter may be applied to a lens surface, or a material that absorbs ultraviolet light, blue light, infrared light or the like may be used as the material of one of the lenses. 
Therefore, Asami in the same field of endeavor teaches wherein at least one of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element includes a light filter element configured to filter out light with a wavelength of less than 500 nm nm as it enables filtering or absorbing ultraviolet light, blue light, infrared light (0314). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention wherein at least one of the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element and the sixth lens element includes a light filter element configured to filter out light with a wavelength of less than 500 nm, as taught by Asami, into the system of Wu, Chang, Ning, Haraguchi, Hanada for the purpose filtering or absorbing ultraviolet light, blue light, infrared light (Asami; [0314]).

Claims 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu (US20180299647A1), and in view of Chang (US20140055870A1, cited on record), Ning et al. (US20110069398A1, cited on record), Haraguchi et al. (US20150062316A1, cited on record).
Independent claim 20, Wu teaches an optical image capturing system (Figs. 9A-9B, Table 17, 9th embodiment; see [0179]), in order along an optical axis from an object side to an image side (see [0179, and see Fig. 9A, for lens system order), comprising:
a first lens element with negative refractive power (see [0180], e.g. 910, and see Table 17, e.g. Focal length, surface e.g. 1); 
a second lens element with positive refractive power (see [0181], e.g. 920, and see Table 17, e.g. Focal length, surface e.g. 3); 
a third lens element with negative refractive power (see [0182], e.g. 930, and see Table 17, e.g. Focal length, surface e.g. 6); 
a fourth lens element with positive refractive power (see [0183], e.g. 940, and see Table 17, e.g. Focal length, surface e.g. 8); 
a fifth lens element with positive refractive power (see [0184], e.g. 950, and see Table 17, e.g. Focal length, surface e.g. 10); 
a sixth lens element with negative refractive power (see [0185], e.g. 960, and see Table 17, e.g. Focal length, surface e.g. 12); 
an image plane (see [0186], e.g. 980, and see Table 17, e.g. Focal length, surface e.g. 16);
wherein the optical image capturing system comprises only six lens elements focal lengths of the first lens element to the sixth lens element are denoted by fl, f2, f3, f4, f5 and f6 (see table 17, Focal length, surfaces 1-12), a focal length of the optical image capturing system is denoted by f (see Table 17, f  value e.g. 5.57), an entrance pupil diameter of the optical image capturing system is denoted by HEP (see Table 17, given Fno same as f/HEP=2.14, solving for HEP), a distance on the optical axis from an object-side surface of the first lens element to the image plane is denoted by HOS (see data in Table 17), the thicknesses parallel to the optical axis at a height of 1/2 HEP of the first lens element to the sixth lens element are respectively denoted by ETP1, ETP2, ETP3, ETP4, ETP5 and ETP6, a sum of the aforementioned ETP 1 to ETP6 is denoted by SETP (see data in Table 17), central thicknesses at the optical axis of the first lens element to the sixth lens element are respectively denoted by TP1, TP2, TP3, TP4, TP5 and TP6, a sum of the aforementioned TP 1 to TP6 is denoted by STP (see data in Table 17), a maximum effective diameter of the image-side surface of the sixth lens element is denoted by PhiA6 (see data in Table 17, and Fig. 9A, image surface e.g. 962 of Lens 6, e.g. 960), wherein the optical image capturing system satisfies: 
1.0≤f/HEP≤ 10 (Figs. 9A-9B, Table 17, 9th embodiment; see Table 17, gives f/HEP same as Fno e.g. 2.14); 
0.5≤HOS/f≤30 (see Table 17, sum of thickness surfaces 1 to 16, HOS vale e.g. 14.75, given f e.g. 5.57, value e.g. 2.64); and 
0.5 ≤ SETP/STP < 1 (Figs. 9A-9B, Table 17, 9th embodiment; see given data Table 17 and shapes of Lens 1 through Lens 6, the ratio of the sums of lens thicknesses near and at the optical axis satisfies the claimed range, see data in Tables and Fig. 9A).
Wu does not explicitly disclose a first positioning element comprising a holder, wherein the holder is in a hollow shape and opaque, and comprises a cylinder and a basement connected with each other, and the cylinder is configured to accommodate the six lens elements; the basement is between the sixth lens element and the image plane; an outer periphery of the basement is greater than an outer periphery of the cylinder; and a maximum value of the minimum side length of the basement perpendicular to the optical axis denoted by PhiD; and a second positioning element accommodated in the holder and comprising a positioning part and a connection part, wherein the positioning part is in a hollow shape and directly contacts and accommodates any of the six lens elements to arrange the six lens elements on the optical axis; the connection part is disposed outside the positioning part and directly contacts an inner periphery of the cylinder, and a maximum outer diameter of the connection part perpendicular to the surface of the optical axis is denoted by PhiC; wherein the optical image capturing system satisfies:  PhiC < PhiD;  0 mm < PhiD ≤ 16 mm.
However, Chang teaches the a first positioning element (Fig. 36, [0141], voice coil motor, 120) comprising a holder, wherein the holder is in a hollow shape and opaque (Fig. 36; electronic apparatus, 1), and comprises a cylinder (barrel, 21) and a basement (Fig. 36, sea portion, 122) connected with each other (Fig. 36, connect via 123, 124, 121), and the cylinder is configured to accommodate the lens elements (Fig. 36, [0139], 21 includes imaging lens); the basement (Fig. 36; 122) is between the lens element (Fig. 36; 6) and the image plane (Fig. 36; 130); an outer periphery of the basement is greater than an outer periphery of the cylinder (Fig. 36; the  outer periphery of 122 is shown greater than outer periphery of 21); and a second positioning element accommodated in the holder (Fig. 36, inside 1) and comprising a positioning part (Fig. 36, 124) and a connection part (Fig. 36, 123), wherein the positioning part (Fig. 36, 124) is in a hollow shape and directly contacts and accommodates any of the lens elements to arrange the six lens elements on the optical axis (Fig. 36; 124 is hollow in part, the outer section 124 surrounds the inner section 123 in which the barrel 21 which accommodates the lens elements); the connection part (Fig. 36; 123)is disposed outside the positioning part and directly contacts an inner periphery of the cylinder (Fig. 36; 123 against 125).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the housing of the electronic apparatus as taught by Chang into the system of Wu for providing an imaging lens having shorter overall length while maintaining good optical performance (Chang, [0009]).
	Wu, Chang does not explicitly disclose a maximum value of the minimum side length of the basement perpendicular to the optical axis denoted by PhiD; a maximum outer diameter of the connection part perpendicular to the surface of the optical axis is denoted by PhiC; wherein the optical image capturing system satisfies:  PhiC < PhiD;  0 mm < PhiD ≤ 16 mm.
Ning discloses an imaging device with conventional lens construction for endoscope (Fig. 1, 13, [0033] first lens 30, second lens 50, third lens 80, and fourth lens 100. [0032] The lens barrel 10 has an outside diameter of 4.7mm and 4.6 mm as well).
Further, Haraguchi, discloses an endoscope lens system, teaching a maximum value of a minimum side length of the basement perpendicular to the surface of an optical axis denoted by PhiD;  a maximum outer diameter of the connection part perpendicular to the surface of the optical axis is denoted by PhiC; 0 mm< PhiD ≤3.3 mm (Fig. 4, lens barrel 36 has an outer diameter of about 1mm, and lens barrel has an inner diameter of lens barrel 36, which is PhiC. The maximum value of a minimum side length of the lens barrel perpendicular to the optical axis is PhiD=1mm, which meets the condition).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a lens structure structure having a lens barrel diameter as taught by Ning and have a lens barrel outer diameter of about 1mm as the PhiD, and maximum outer diameter as the PhiC as taught by Haraguchi into the lens system of Wu. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of the lens barrel to have a PhiD of 1 mm in order to form the space more easily by providing an increased diameter portion to the inner circumferential surface of the holder member ([0008]). (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
Ning, Haraguchi does not explicitly disclose the following relation is satisfied: PhiC < PhiD, but it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the lens barrel 36 to have an outer dimension such as PhiD to be smaller than a lens holder 16, as taught by Haraguchi, in order to form the space more easily by providing an increased diameter portion to the inner circumferential surface of the holder member ([0008] for the lens system of Wu. Furthermore, such a change in relative dimensions would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP § 2144.04(IV)(A). 

Claim 21, Wu, Chang, Ning, Haraguchi combination teaches the invention of claim 20, wherein a half of the maximum field angle of the optical image capturing system is denoted by HAF, wherein the optical image capturing system satisfies: 0 deg < HAF < 100 deg (Wu; see Table 17, HFOV=HAF, value e.g. 33.7 degree).  

Claim 22, Wu, Chang, Ning, Haraguchi combination teaches the invention of claim 20, wherein a maximum effective diameter of the image-side surface of the sixth lens element is denoted by PhiA6, a maximum height for image formation perpendicular to the optical axis on the image plane is denoted by HOI, wherein the optical image capturing system satisfies: 0 < PhiA6/2HOI < 1.5 (Wu; As the claimed range is for a ratio of one length of the size and 2 times the image height, as depicted in Fig. 9A, the maximum effective diameter of image surface of sixth lens value is disclosed due to proportionality of lengths of ray-tracing diagram of Fig. 9A, and from Fig. 9B the Img Ht or HOI value, the ratio value e.g. 3.3).
 In the alternative, that that the ratio of PhiA6/2HOI is close or just outside the above range, as the ray-tracing diagram of Fig. 9A is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio maximum effective diameter of image of the sixth lens and two times the maximum height for image formation perpendicular to the optical axis on the image plane to meet above range(s) in order to satisfy the requirements for compact wide-angle photographing modules with high image qualities are desired  (see Wu paragraph [0004]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 

Claim 23, Wu, Chang, Ning, Haraguchi combination teaches the invention of claim 20, wherein a maximum effective diameter of the object-side surface of the first lens element is Application No. 16/038,689 Attorney Docket No. 4994/3758PUS 1 Response to Office Action dated 06 July 2020 denoted by PhiA 11, a maximum height for image formation perpendicular to the optical axis on the image plane is denoted by HOI, wherein the optical image capturing system satisfies: 0 < PhiA11/2HOI < 1.5 (Wu; As the claimed range is for a ratio of one length of the size and 2 times the image height, as depicted in Fig. 9A, the maximum effective diameter of object surface of first lens value is disclosed due to proportionality of lengths of ray-tracing diagram of Fig. 9A, and from Fig. 9B the Img Ht or HOI value, the ratio value e.g. 5.01).
 In the alternative, that that the ratio of PhiA11/2HOI is close or just outside the above range, as the ray-tracing diagram of Fig. 9A is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio maximum effective diameter of object surface of the first lens and two times the maximum height for image formation perpendicular to the optical axis on the image plane to meet above range(s) in order to satisfy the requirements for compact wide-angle photographing modules with high image qualities are desired  (see Wu paragraph [0004]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 24, Wu, Chang, Ning, Haraguchi combination teaches the invention of claim 23, wherein the optical image capturing system satisfies: 0 < PhiA11/PhiA6 ≤ 1.5 (Wu; As the claimed range is for a ratio of two length of the lens size, as depicted in Fig. 9A, the maximum effective diameter of object surface of first lens value, and the maximum effective diameter of image surface of sixth lens are disclosed due to proportionality of lengths of ray-tracing diagram of Fig. 9A, , the ratio value e.g. 1.5).
 In the alternative, that that the ratio of PhiA11/PhiA6 is close or just outside the above range, as the ray-tracing diagram of Fig. 9A is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio maximum effective diameter of object surface of the first lens and the maximum effective diameter of image surface of sixth lens to meet above range(s) in order to satisfy the requirements for compact wide-angle photographing modules with high image qualities are desired  (see Wu paragraph [0004]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu (US20180299647A1), Chang (US20140055870A1, cited on record), Ning et al. (US20110069398A1, cited on record), Haraguchi et al. (US20150062316A1, cited on record), as applied to claim 20 above, and further in view of Liu et al (USA20160377832A1, cited on record).
Claim 25, Wu, Chang, Ning, Haraguchi combination teaches the invention of claim 20, further comprising an aperture stop (Wu; see [0179], Fig. 9A e.g. 900), an image-sensing device (Wu; see [0186] e.g. 990), wherein the image-sensing device is disposed in the image plane (Wu; see Fig. 9A), a distance on the optical axis from the aperture stop to the image plane is denoted by InS (Wu; see Table 17, thickness from surface 5 to 16), and the optical image capturing system satisfies: 0.2 ≤ InS/HOS ≤ 1.1 (Wu; see Table 17, sum of thickness surfaces e.g. 5  to 16, InS value e.g. 6.35, and sum of thickness surfaces e.g. 1 to 16, HOS value e.g. 14.75, value e.g. 0.43).
Wu, Chang, Ning, Haraguchi, does not explicitly disclose a driving module, and the driving module is coupled with the six lens elements to displace the lens elements. 
However, Liu teaches an optical image capturing system having a driving module; the driving module is coupled with the lenses to move the lenses ([0099] “a driving module to meet different demands, wherein the driving module can be coupled with the lenses to move the lenses”). 
Therefore, Liu teaches a driving module; the driving module is coupled with the lenses to move the lenses as it enables moving the lens for focusing (0099). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have an optical image capturing system having a driving module; the driving module is coupled with the lenses to move the lenses as taught by Liu into the system of Wu, Chang, Ning, Haraguchi, because moves the lens for focusing (Liu, [0099]).
Response to Arguments
Applicant’s arguments filed 10/02/2020 with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                             

/MARIN PICHLER/Primary Examiner, Art Unit 2872